                                                                                                                                                                                             Page:       1
                                      Case 19-36512          Doc 42        Filed 07/27/21          Entered 07/27/21 15:03:18                       Desc         Page 1
                                                                                                 FORM
                                                                                                 of 5 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Case No:              19-36512                      JPC         Judge:          Jacqueline P. Cox                          Trustee Name:                        CATHERINE STEEGE, TRUSTEE
Case Name:            SLACK & COMPANY, LLC                                                                                 Date Filed (f) or Converted (c):     12/30/2019 (f)
                                                                                                                           341(a) Meeting Date:                 02/07/2020
For Period Ending:    07/27/2021                                                                                           Claims Bar Date:                     07/24/2020


                            1                                    2                      3                     4                     5                      6                     7             8

                    Asset Description                          Petition/           Est Net Value       Property Formally      Sale/Funds              Asset Fully             Lien           Exempt
        (Scheduled and Unscheduled (u) Property)             Unscheduled        (Value Determined         Abandoned           Received by          Administered (FA)/        Amount          Amount
                                                               Values            by Trustee, Less         OA=554(a)            the Estate           Gross Value of
                                                                                Liens, Exemptions,                                                 Remaining Assets
                                                                                 and Other Costs)

  1. Cash on hand                                                    1,548.00               1,548.00                                    1,558.00                   FA                 0.00            0.00
  2. Fifth Third Bank - Checking                                         0.00            90,122.39                                   90,122.39                     FA                 0.00            0.00
  3. Fifth Third Bank - ZBA Account                                      0.00                   0.00                                        0.00                   FA                 0.00            0.00
  4. Five (5) checks remitted by employees for purchases             2,600.00               2,375.00                                    2,375.00                   FA                 0.00            0.00
     of equipment
  5. Prepayment of $10,000 on 7/18/19 to Franklin Capital         Unknown                   Unknown                                         0.00                   FA                 0.00            0.00
     Group, LLC for consulting in connection with proposed
     financing
  6. Prepayment of $5,000 on 10/28/19 to Bodman PLC               Unknown                       0.00                                        0.00                   FA                 0.00            0.00
     for legal services in connection with proposed
     financing
  7. Accounts receivable 90 days old or less                      Unknown                   Unknown                                         0.00              Unknown                 0.00            0.00
  8. Accounts receivable Over 90 days old                         Unknown                   Unknown                                         0.00              Unknown                 0.00            0.00
  9. Miscellaneous Office Furniture                               Unknown                   Unknown                                         0.00              Unknown                 0.00            0.00
 10. Office equipment, including all computer equipment           Unknown                   Unknown                                         0.00              Unknown                 0.00            0.00
     and communication systems equipment and software
 11. Leasehold - 233 N. Michigan Ave, Suite 3050,                 Unknown                       0.00                                        0.00                   FA                 0.00            0.00
     Chicago, IL 60601
 12. Registered trademark: "Slack & Company" brand                Unknown                       0.00                                        0.00                   FA                 0.00            0.00
 13. www.slackandcompany.com                                      Unknown                       0.00                                        0.00                   FA                 0.00            0.00
 14. Software license: Adobe Creative Cloud                       Unknown                       0.00                                        0.00                   FA                 0.00            0.00
 15. Software licenses with Advantage Software                    Unknown                       0.00                                        0.00                   FA                 0.00            0.00
 16. Software license used under cloud-based                      Unknown                       0.00                                        0.00                   FA                 0.00            0.00
     subscription: Microsoft Office 365
 17. Software license used under cloud-based                      Unknown                       0.00                                        0.00                   FA                 0.00            0.00
     subscription: MSDN
 18. Customer List                                                Unknown                       0.00                                        0.00                   FA                 0.00            0.00
 19. Misc. goodwill                                               Unknown                       0.00                                        0.00                   FA                 0.00            0.00
                                                                                                                                                                                                  Page:        2
                                      Case 19-36512              Doc 42         Filed 07/27/21          Entered 07/27/21 15:03:18                       Desc        Page 2
                                                                                                      FORM
                                                                                                      of 5 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
Case No:                19-36512                        JPC            Judge:       Jacqueline P. Cox                           Trustee Name:                       CATHERINE STEEGE, TRUSTEE
Case Name:              SLACK & COMPANY, LLC                                                                                    Date Filed (f) or Converted (c):    12/30/2019 (f)
                                                                                                                                341(a) Meeting Date:                02/07/2020
For Period Ending:      07/27/2021                                                                                              Claims Bar Date:                    07/24/2020


                              1                                         2                    3                     4                       5                    6                    7              8

                    Asset Description                               Petition/          Est Net Value       Property Formally       Sale/Funds              Asset Fully            Lien            Exempt
        (Scheduled and Unscheduled (u) Property)                  Unscheduled       (Value Determined         Abandoned            Received by          Administered (FA)/       Amount           Amount
                                                                    Values           by Trustee, Less         OA=554(a)             the Estate           Gross Value of
                                                                                    Liens, Exemptions,                                                  Remaining Assets
                                                                                     and Other Costs)

 20. Travelers Property/General Liability Insurance Policy               Unknown                    0.00                                         0.00                  FA                  0.00             0.00
     No. 680-6786L813-19-42
 21. Travelers Umbrella Insurance Policy No. 7902Y139                    Unknown                    0.00                                         0.00                  FA                  0.00             0.00
     CUP
 22. Travelers Workers Compensation Insurance Policy                     Unknown                    0.00                                         0.00                  FA                  0.00             0.00
     No. 9J391185UB


                                                                                                                                       Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                     $4,148.00            $94,045.39                                    $94,055.39                $0.00                $0.00            $0.00
                                                                                                                                       (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Collection of Account Receivable. Review of Claims.

  7/22/21

  Collection of Accounts Receivable
  Bar Date of Claims - 7/24/2020

  7/15/2020




  RE PROP #              7   --   Schedule says: 862,294.00 (face amount) - Unknown = Unknown
  RE PROP #              8   --   Schedule says: 44,775.00 (face amount) - Unknown = Unknown

  Initial Projected Date of Final Report (TFR): 06/30/2021    Current Projected Date of Final Report (TFR): 07/31/2021
                                                                                                                                                                                               Page:           1
                                  Case 19-36512             Doc 42       Filed 07/27/21   Entered 07/27/21 15:03:18
                                                                                      FORM 2
                                                                                                                                                  Desc           Page 3
                                                                  ESTATE CASH RECEIPTS AND5DISBURSEMENTS RECORD
                                                                                        of
           Case No: 19-36512                                                                                         Trustee Name: CATHERINE STEEGE, TRUSTEE
      Case Name: SLACK & COMPANY, LLC                                                                                  Bank Name: Axos Bank
                                                                                                              Account Number/CD#: XXXXXX0092
                                                                                                                                       Checking
  Taxpayer ID No: XX-XXX8415                                                                          Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 07/27/2021                                                                         Separate Bond (if applicable):


       1                2                         3                                              4                                                     5                    6                     7

Transaction Date    Check or            Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                    Code                                                             ($)
   02/13/20             4       SIAMAK BONSHAHI                         CASH ON HAND                                          1129-000                     $275.00                                    $275.00
                                2834 N LINCOLN AVE. APT 1
                                CHICAGO, IL 60657
   02/13/20             4       MICHAEL J. BUELTMANN                    CASH ON HAND                                          1129-000                  $2,100.00                                  $2,375.00
                                                                        DEPOSIT INCORPORATES 4
                                                                        CHECKS; ONLY THE
                                                                        ADDRESSEE OF ONE OF
                                                                        THE CHECKS IS SHOWN
                                                                        HERE; DEPOSIT AMOUNT IS
                                                                        THE TOTAL OF ALL FOUR
                                                                        CHECKS
   02/13/20             1       SLACK AND COMPANY                       CASH ON HAND                                          1129-000                  $1,558.00                                  $3,933.00

   05/06/20             2       FIFTH THIRD BANK                        FUNDS FROM CHECKING                                   1129-000                $90,122.39                                 $94,055.39
                                                                        ACCOUNT
   02/19/21           4001      INTERNATIONAL SURETIES, LTD.            bond                                                  2300-000                                           $41.46          $94,013.93
                                SUITE 420
                                701 POYDRAS ST.
                                NEW ORLEANS, LA 70139
   03/03/21                     Axos Bank                               Bank Service Fee under 11                             2600-000                                           $93.80          $93,920.13
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   04/02/21                     Axos Bank                               Bank Service Fee under 11                             2600-000                                          $103.71          $93,816.42
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   05/03/21                     Axos Bank                               Bank Service Fee under 11                             2600-000                                          $100.25          $93,716.17
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   06/01/21                     Axos Bank                               Bank Service Fee under 11                             2600-000                                          $103.48          $93,612.69
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
   07/01/21                     Axos Bank                               Bank Service Fee under 11                             2600-000                                          $100.02          $93,512.67
                                                                        U.S.C. § 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)


                                                                                                         COLUMN TOTALS                                $94,055.39                $542.72
                                                                                                              Less: Bank Transfers/CD's                      $0.00                $0.00

                                                                               Page Subtotals:                                                        $94,055.39                $542.72
                                                                                                              Page:   2
Case 19-36512   Doc 42   Filed 07/27/21      Entered   07/27/21 15:03:18
                                                Subtotal
                                                                                  Desc     Page 4
                                                                                     $94,055.39     $542.72
                                           of 5
                                                      Less: Payments to Debtors          $0.00        $0.00
                                                Net                                  $94,055.39     $542.72




                             Page Subtotals:                                             $0.00        $0.00
                                                                                                                                    Page:     3
Case 19-36512      Doc 42         Filed 07/27/21        Entered 07/27/21 15:03:18       Desc        Page 5
                                                      of 5


                                                               TOTAL OF ALL ACCOUNTS
                                                                                                                NET             ACCOUNT
                                                                             NET DEPOSITS        DISBURSEMENTS                   BALANCE
                XXXXXX0092 - Checking                                             $94,055.39                $542.72             $93,512.67
                                                                                  $94,055.39                $542.72             $93,512.67

                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                    transfers)            to debtors)
                Total Allocation Receipts:                         $0.00
                Total Net Deposits:                            $94,055.39
                Total Gross Receipts:                          $94,055.39




                                        Page Subtotals:                                            $0.00                $0.00
